Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 19, 2015

The Court of Appeals hereby passes the following order:

A15A1743. CHRISTOPHER KEITH HARRIS v. JOYCE E. RUTLEDGE.

      Christopher Keith Harris and Joyce E. Rutledge were divorced on August 17,
2004. Harris filed a notice of appeal from the final judgment and divorce decree. We,
however, lack jurisdiction.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
Accordingly, we hereby TRANSFER this case to the Supreme Court of Georgia.

                                       Court of Appeals of the State of Georgia
                                                                            05/19/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.